Citation Nr: 1542639	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from January to May 1987, from October 2001 to May 2002 under Title 32 orders, and on active duty under Title 10 from October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board denied the Veteran's claim in October 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2015 Order, the Court granted an April 2015 Joint Motion for Remand (JMR) and vacated the Board's decision.1  


FINDING OF FACT

Bilateral CTS was present and manifested to a degree of 10 percent or more within one year of the Veteran's retirement from active service.


CONCLUSION OF LAW

Bilateral CTS is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of that service, the disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts he has CTS as a result of active service.  His service medical records are silent for treatment for or a diagnosis of CTS or symptoms which could be attributed to CTS.  No abnormalities of the neurological system or bilateral upper extremities were noted at the Veteran's February 2005 separation medical assessment.  Moreover, the Veteran's February 2005 post-deployment assessment-completed the same month he separated from active duty-reflects that the Veteran responded "No" when asked if he experienced numbness or tingling in his hands.  Notwithstanding this, the Veteran is competent to report symptoms, such as wrist pain, during active service and that he has continued to experience the symptoms since his retirement from active service. 

As noted in the JMR, the Veteran was diagnosed with nerve entrapment of the left upper extremity in November 2005 and CTS in the right upper extremity one month later.  Therefore, the Board finds that the Veteran had bilateral CTS, an organic disease of the nervous system, within one year of his retirement from active service in February 2005.

CTS is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013), pertaining to complete and incomplete paralysis of the median nerve.  Under that code, a 10 percent disability rating is warranted for mild symptoms of incomplete paralysis of the median nerve.  Based on the Veteran's reports of hand and wrist pain precipitating the diagnosis of CTS, the Board finds that the Veteran's bilateral CTS was manifest to a degree of at least 10 percent within one year of his separation from active service. As such, the criteria for presumptive service connection have been met, and the Veteran's claim for service connection for CTS is granted.


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


